
	
		III
		110th CONGRESS
		1st Session
		S. RES. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To elect Robert C. Byrd, a Senator from the
		  State of West Virginia, to be President pro tempore of the Senate of the United
		  States.
	
	
		That Robert C. Byrd, a Senator from
			 the State of West Virginia, be, and he is hereby, elected President of the
			 Senate pro tempore.
		
